Name: 2001/257/EC: Commission Decision of 30 March 2001 laying down the conditions for the control and eradication of foot-and-mouth disease in the United Kingdom in application of Article 13 of Directive 85/511/EEC (Text with EEA relevance) (notified under document number C(2001) 1041)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  health;  means of agricultural production;  information and information processing;  agricultural activity;  food technology;  information technology and data processing
 Date Published: 2001-03-31

 Avis juridique important|32001D02572001/257/EC: Commission Decision of 30 March 2001 laying down the conditions for the control and eradication of foot-and-mouth disease in the United Kingdom in application of Article 13 of Directive 85/511/EEC (Text with EEA relevance) (notified under document number C(2001) 1041) Official Journal L 091 , 31/03/2001 P. 0098 - 0105Commission Decisionof 30 March 2001laying down the conditions for the control and eradication of foot-and-mouth disease in the United Kingdom in application of Article 13 of Directive 85/511/EEC(notified under document number C(2001) 1041)(Text with EEA relevance)(2001/257/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Directive 92/118/EEC(2), and in particular Article 10 thereof,Having regard to Council Directive 85/511/EEC of 18 November 1985 introducing Community measures for the control of foot-and-mouth disease(3), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 13(3) thereof,Whereas:(1) The control measures for foot-and-mouth disease laid down in Directive 85/511/EEC are aimed at eradicating the disease as quickly as possible by stamping out of infected, contaminated or in-contact herds, applying strict movement controls on animals of susceptible species and products derived from such animals and surveillance in the affected area to substantiate prior to lifting the control measures the absence of virus circulation.(2) However, in Article 13(3) of Directive 85/511/EEC provisions are made for emergency vaccination where the disease expands.(3) The principles provided for in this Article require to balance the decision on resorting to vaccination against basic Community interests which must not be endangered.(4) Following the reports of outbreaks of foot-and-mouth disease in the United Kingdom, France, the Netherlands and Ireland, the Commission adopted Decisions 2001/172/EC(4), 2001/208/EC(5), 2001/223/EC(6) and 2001/234/EC(7) concerning certain protection measures with regard to foot-and-mouth disease in the respective Member State.(5) In addition to the measures within the framework of Directive 85/511/EEC, the United Kingdom apply the pre-emptive killing of susceptible animals in holdings situated in close proximity to infected or suspect holdings, taking into account the epidemiological situation, the high density of susceptible animals in certain parts of the territory and the poor expression of clinical signs in certain susceptible species.(6) Killing of animals for disease reasons must be carried out in accordance with Council Directive 93/119/EEC of 22 December 1993 on the protection of animals at the time of slaughter or killing(8).(7) Large scale killing of animals of infected or contaminated holdings may quickly exhaust the capacities for safe destruction of carcasses and thereby unavoidably delay the pre-emptive killing and this may lead to the amplification and spread of the virus.(8) The competent authorities of the United Kingdom have presented to the Commission a programme to employ protective vaccination in bovine animals under certain clearly defined conditions as an additional instrument to control and eradicate foot-and-mouth disease in connection with the pre-emptive killing of animals of other susceptible species in defined densely populated livestock areas.(9) In its report of 10 March 1999 the Scientific Committee on Animal Health and Animal Welfare made recommendations on the strategy for emergency vaccination against foot-and-mouth disease, which must be taken into account(9).(10) Recourse to any kind of vaccination will inevitably jeopardise the foot-and-mouth disease status in terms of international trade not only for the Member State or part of its territory where vaccination is carried out.(11) The Commission prior to taking a Decision on emergency vaccination must ensure that the measures to be taken include at least those provided for in Article 13(3) first to sixth indent of Directive 85/511/EEC.(12) It is the purpose of this Decision to define the conditions under which the United Kingdom may apply emergency vaccination and to outline the follow-up measures applicable to vaccinated animals and products derived from such animals.(13) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1For the purpose of this Decision the following definitions shall apply:1. "Pre-emptive killing" shall mean the killing of susceptible animals on holdings within a certain radius around holdings placed under the restrictions laid down in Articles 4 or 5 of Directive 85/511/EEC.It is aimed at the urgent reduction of numbers of animals of susceptible species in an infected area.2. "Protective vaccination" shall mean emergency vaccination of bovine animals in identified holdings situated in a defined area, the "vaccination zone", which is carried out exclusively in conjunction with pre-emptive killing of certain categories of sheep and other animals of susceptible species as defined in paragraph 1.It is aimed at an urgent reduction of the amount of virus circulating and the risk of virus spreading beyond the perimeters of the area, and is subjected to the condition that such vaccinated animals are not subject to pre-emptive killing.Article 21. Without prejudice to Directive 85/511/EEC, and in particular Articles 4, 5 and 9 thereof, and without prejudice to Decision 2001/172/EC, the United Kingdom may decide on resorting to protective vaccination under the conditions set out in Annex I.2. Before commencing the measures referred to in paragraph 1, the United Kingdom shall ensure that the Member States and the Commission are officially and fully informed on the details concerning the geographical and administrative definition of the vaccination zone, the number of holdings affected, the time when vaccination will be started and accomplished, and of the circumstances motivating the decision to implement the measures.Subsequently the United Kingdom shall ensure that the information submitted in accordance with the first subparagraph is completed and updated without undue delay, in particular with regard to the details concerning the number of holdings and animals affected, and the modifications of the restrictions applied in the areas concerned.Article 3This Decision is addressed to the Member States.Done at Brussels, 30 March 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 315, 26.11.1985, p. 11.(4) OJ L 62, 2.3.2001, p. 22.(5) OJ L 73, 15.3.2001, p. 38.(6) OJ L 82, 22.3.2001, p. 29.(7) OJ L 84, 23.3.2001, p. 62.(8) OJ L 340, 31.12.1993, p. 21.(9) http://europa.eu.int/comm/food/fs/sc/scah/outcome_en.htmlANNEX IConditions for the use of protective vaccination in the control and eradication of foot-and-mouth disease in application of Article 13(3) of Directive 85/511/EEC>TABLE>ANNEX IIVaccination zone:Administrative areas in the counties of Cumbria and Devon in Great Britain.ANNEX IIIMEASURES APPLICABLE IN THE VACCINATION ZONE1. The United Kingdom shall ensure that the following measures are applied in the vaccination zone during the period from the beginning of the vaccination until at least 30 days have elapsed following the completion of the vaccination:(a) Movement of live vaccinated bovine animals is prohibited within and out of the vaccination zone.Derogating from the prohibition above and after clinical inspection of the animals in question and of the herds of origin or dispatch, the competent authorities may authorise the direct transport of live bovine animals species for immediate slaughter in a slaughterhouse designated by the competent authority and situated within the vaccination zone or in exceptional circumstances to be authorised on a case by case basis by the competent authorities preferably close to that zone.(b) Fresh meat produced from vaccinated animals slaughtered during the period referred to in this paragraph shall bear the stamp provided for in Article 5a of Directive 72/461/EEC, shall be stored and transported separately from meat not bearing the said stamp, and shall subsequently be transported in sealed containers to an establishment designated by the competent authorities for treatment in accordance with Annex IV.(c) Milk and milk products produced from vaccinated animals during the period referred to in this paragraph may be placed on the market within or out of the vaccination zone, provided that at least one of the treatments referred to in Annexes VI-A and VI-B has been applied in an establishment located in the vaccination zone or, in exceptional circumstances to be authorised on a case by case basis by the competent authorities outside that zone. This treatment shall be certified by the competent veterinary authorities.(d) The collection of semen for artificial insemination from male bovine animals kept in centres situated within the vaccination zone shall be suspended.Derogating from the prohibition above, the competent authorities may authorise the collection of semen from male bovine animals for the production of frozen semen to be used within the vaccination zone at semen collection centres within the vaccination zone, if it is ensured that the semen collected during that period is stored separately for at least 30 days and is dispatched only after the following measures have been taken:the donor males have been vaccinated following a negative test for antibodies against foot-and-mouth disease virus undertaken prior to vaccination, anda negative result has been achieved in all susceptible animals present at the time on the semen collection centre, in a virus isolation test or in an approved test for antibody against non-structural proteins carried out at end of the quarantine period for the semen.(e) Collection of ova and embryos from donor female bovines shall be prohibited.2. The United Kingdom shall ensure that the following measures are applied in the vaccination zone after the completion of the measures laid down in paragraph 1 and until the restrictions on the vaccination zone are lifted:(a) Intra-Community trade in bovine animals seropositive against foot-and-mouth disease is prohibited.(b) Intra-Community trade in semen, ova and embryos of bovine animals vaccinated against foot-and-mouth disease is prohibited.(c) Collection of ova shall be prohibited.(d) Movement of bovine animals may only take place under the following conditions:Movement out of the vaccination zone of non-vaccinated bovine animals other than those referred to in point (3) below may be authorised not earlier than 3 months after completion of all vaccination and in accordance with Directive 85/511/EEC.Derogating from the provisions in the first subparagraph above, the United Kingdom may authorise the transport of non-vaccinated bovine animals to a slaughterhouse outside the vaccination zone for immediate slaughter, provided that the meat shall be subjected to the treatment in Annex V.Movement out of the vaccination zone of vaccinated bovine animals shall be prohibited, unless 12 months have elapsed after the completion of the measures referred to in paragraph 1 and not earlier than 12 months after the last outbreak in the zone, whichever is the latest.Derogating from the provisions in the first subparagraph, the United Kingdom may authorise the transport of vaccinated bovine animals to a designated slaughterhouse outside the vaccination zone for direct slaughter, provided that the meat shall be subjected to the treatment in Annex V.Non-vaccinated offspring of vaccinated dams, shall be prohibited from leaving the holding of origin unless being transported to:either a slaughterhouse for immediate slaughter, the meat being subject to the treatment in Annex V, orto another holding within the vaccination zone, orany holding after obtaining a negative result in a serological test for the detection of antibody against the foot-and-mouth disease virus.(e) The restrictions applied to fresh meat produced from vaccinated animals of susceptible species as laid down in Annex V, and to meat products as laid down in Annex VI, shall continue to apply until the restrictions on movements of vaccinated animals of susceptible species have been lifted in accordance with Article 16 of Directive 85/511/EEC, and in any case not earlier than 12 months after the completion of vaccination and 12 months after the last outbreak in the vaccination zone whichever is the latest.(f) The restrictions applied to fresh milk produced from vaccinated animals of susceptible species and to milk products produced from such milk as laid down in Annexes VI-A and VI-B shall continue to apply until the restrictions on movements of vaccinated animals of susceptible species have been lifted in accordance with Article 16 of Directive 85/511/EEC, and in any case not earlier than 12 months after the completion of vaccination and 12 months after the last outbreak in the vaccination zone whichever is the latest.ANNEX IVTREATMENT OF MEAT TO ENSURE DESTRUCTION OF FOOT-AND-MOUTH DISEASE VIRUS>TABLE>ANNEX VTREATMENT OF FRESH MEAT1. De-boned fresh meat:Meat as described in Article 2(a) of Council Directive 64/433/EEC together with diaphragms but excluding offal, from which the bone and the main accessible lymphatic glands have been removed.2. Trimmed offal:- heart from which lymphatic glands, connective tissue and adhering fat have been completely removed,- liver from which lymphatic glands, adhering connective tissue and fat have been completely removed,- whole masseter muscles, incised in accordance with paragraph 41 (A)(a) of Chapter VIII of Annex I to Directive 64/433/EEC, from which lymphatic glands, connective tissue and adhering fat have been completely removed,- tongues with epithelium and without bone, cartilage and tonsils,- lungs from which the trachea and main bronchi and the mediastinal and bronchial lymphatic glands have been removed,- other offal without bone or cartilage from which lymphatic glands, connective tissue, adhering fat and mucous membrane have been completely removed.3. Maturation- maturation of carcasses at a temperature of more than + 2 °C for at least 24 hours,- pH value in the middle of Longissimus dorsi muscle recorded as less than 6.0.4. Effective measures must be applied to avoid cross contamination.ANNEX VI-ATREATMENT OF MILK TO ENSURE DESTRUCTION OF FOOT-AND-MOUTH VIRUS IN MILK FOR HUMAN CONSUMPTIONTreatment of milk must be carried out in accordance with paragraph 1 below and in any case necessary precautions must be taken to avoid contact of the milk or milk products with any potential source of foot-and-mouth virus after processing.1. Milk for human consumption must be subject to at least one of the following treatments:1.1. sterilisation at a level of at least F03,1.2. single UHT(1) treatment,1.3. double HTST(2) treatment of milk with a pH above 7,0,1.4. single HTST treatment of milk with a pH less than 7,0,1.5. single HTST combined with another physical treatment by:1.5.1. either a second heat treatment resulting in a negative reaction to the peroxidase test,1.5.2. or lowering the pH &lt; 6 for at least one hour,1.5.3. or additional heating to 72 °C or more, combined with desiccation.2. Milk based products must be produced from milk after the treatment referred to in paragraph 1.(1) UHT = Ultra High Temperature treatment at 130 °C for 2-3 sec.(2) HTST = High Temperature Short Time pasteurisation at 72 °C for 15-17 sec or equivalent pasteurisation effect achieving a negative reaction to a phosphatase test.ANNEX VI-BTREATMENT OF MILK TO ENSURE DESTRUCTION OF FOOT-AND-MOUTH VIRUS IN MILK NOT INTENDED FOR HUMAN CONSUMPTION AND IN MILK FOR ANIMAL CONSUMPTIONTreatment of milk and milk-based products must be carried out in accordance with paragraphs 1 to 3 below depending on the intended use of the milk or milk-based products, and in any case necessary precautions must be taken to avoid contact of the milk or milk based products with any potential source of foot-and-mouth virus after processing.1. Milk not intended for human consumption and milk intended for animal consumption must be subject to at least one of the following treatments:1.1. sterilisation at a level of at least F03,1.2. single UHT(1) combined with another physical treatment referred to in either paragraph 1.4.1. or 1.4.2.1.3. double HTST(2),1.4. single HTST combined with another physical treatment by1.4.1. either lowering the pH &lt; 6 for at least one hour,1.4.2. or additional heating to 72 °C or more, combined with desiccation.2. Milk-based products not intended for human consumption must be produced from milk after the treatments referred to in paragraph 1.3. Milk-based products intended for animal consumption must be produced from milk after one of the treatments referred to in paragraph 1.1., 1.2. and 1.4.4. Whey to be fed to pigs and produced from milk treated as described in paragraph 1 must be collected at least 16 hours after milk clotting and its pH must be recorded as &lt; 6,0 before transport to pig holdings.(1) UHT = Ultra High Temperature treatment at 130 °C for 2-3 sec.(2) HTST = High Temperature Short Time pasteurisation at 72 °C for 15-17 sec or equivalent pasteurisation effect achieving a negative reaction to a phosphatase test.